MEMORANDUM **
Angel Zuniga-Valencia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ denial of his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, Garcia v. Holder, 621 F.3d 906, 912 (9th Cir.2010), and we deny the petition for review.
Zuniga-Valencia submitted additional new evidence of hardship to his United States citizen son, Angel Jr., to support his application for cancellation of removal. The BIA did not abuse its discretion in denying Zuniga-Valencia’s motion to reopen on the ground that the new evidence of Angel Jr.’s anxiety and mental health problems were insufficient to establish the requisite hardship, and prima facie eligibility for cancellation of removal. See id. at 912-13.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.